                                                                                          Case 2:20-cv-08691-PA-MAA Document 29 Filed 05/04/21 Page 1 of 1 Page ID #:154           JS-6

                                                                                             1 Danielle L. Kuck (State Bar No. 291782)
                                                                                               dkuck@wshblaw.com
                                                                                             2 Lisa Herme (State Bar No. 283111)
                                                                                               lherme@wshblaw.com
                                                                                             3 WOOD, SMITH, HENNING & BERMAN LLP
                                                                                               2815 Townsgate Road, Suite 215
                                                                                             4 Thousand Oaks, California 91361-5827
                                                                                               Phone: (820) 333-4250 ♦ Fax: (820) 333-4249
                                                                                             5
                                                                                               Attorneys for Defendants,
                                                                                             6 REGAL CINEMAS, INC. and REGAL
                                                                                               ENTERTAINMENT GROUP
                                                                                             7
                                                                                             8                               UNITED STATES DISTRICT COURT
                                                                                             9            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                                           10
                                    THOUSAND OAKS, CALIFORNIA 91361-5827, UNITED STATES




                                                                                           11 VICTOR VILLEGAS,                                     Case No. 2:20-cv-08691 PA (MAAx)
WOOD, SMITH, HENNING & BERMAN LLP


                                         TELEPHONE (820) 333-4250 ♦ FAX (820) 333-4249




                                                                                                                    Plaintiff,                     The Hon. Percy Anderson
                                             2815 TOWNSGATE ROAD, SUITE 215




                                                                                           12
                                                                                           13             v.                                       ORDER GRANTING DISMISSAL
                                                       Attorneys at Law




                                                                                           14 REGAL CINEMAS, INC., REGAL
                                                                                              ENTERTAINMENT GROUP, AND
                                                                                           15 EDWARD SANTA MARIA
                                                                                              STADIUM 14& RPX,                                     Trial Date:         None Set
                                                                                           16
                                                                                                       Defendants.
                                                                                           17
                                                                                           18             Pursuant to the parties' Stipulation of Dismissal and Federal Rule of Civil
                                                                                           19 Procedure 41(a)(2):
                                                                                           20 IT IS HEREBY ORDERED that:
                                                                                           21             1. The entire action and all claims asserted therein are hereby DISMISSED with
                                                                                           22 prejudice; and
                                                                                           23             2. All dates and deadlines in this action are VACATED and taken off calendar.
                                                                                           24             IT IS SO ORDERED.
                                                                                           25
                                                                                           26 DATED: May 4, 2021                               _____________________________
                                                                                                                                                       Percy Anderson
                                                                                           27
                                                                                                                                                  United States District Judge
                                                                                           28

                                                                                                 20974606.1:10437-0667
                                                                                                                                 [PROPOSED] ORDER GRANTING DISMISSAL
